Title: From Thomas Jefferson to John Bondfield, 8 August 1786
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Aug. 8. 1786.

I have now before me your several favors of May 27. June 10. 24. and July 15. I know of no appointment of agents in the ports of Rochfort, Rochelle or Bayonne, made by Mr. Barclay, nor, till the receipt of your letter did I know that you had been so kind as to extend your cares to those ports. In consequence of this, I had inclosed a copy of the order of Council of Berny to a Mr. Louis Alexander, with whom I had had a correspondence on another occasion. I am sensible of the inconveniencies which attend the want of arrangement in the department of our commerce here. This is owing to the load of business before Congress which prevents their concluding a system of consular establishment which they have under contemplation. We expect this daily, which is the reason Mr. Barclay has, not made arrangements finally. Your bill for the disbursements on account of arms was paid on sight. I have not applied for a license to export arms, because I am solliciting a general  regulation on that subject. The wine is come to hand, and the cost of it shall be paid when you please. We find the red wine excellent. The Grave is a little hard. I am much obliged by your attention to the several objects public and private with which I have troubled you, and am with great respect & esteem, Sir, Your most obedient humble servt.,

Th: Jefferson

